Citation Nr: 1511369	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-06 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for Type II, diabetes mellitus.

2.  Entitlement to a rating higher than 10 percent for diabetic peripheral neuropathy, right lower extremity.

3.  Entitlement to a rating higher than 10 percent for diabetic peripheral neuropathy, left lower extremity.

4.  Entitlement to a rating higher than 10 percent for diabetic peripheral neuropathy, left upper extremity prior to August 1, 2011; and higher than 30 percent since August 1, 2011.

5.  Entitlement to a rating higher than 10 percent for diabetic peripheral neuropathy, right upper extremity prior to August 1, 2011; and higher than 20 percent since August 1, 2011.

6.  Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD); and higher than 50 percent since August 1, 2011.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney-at-law


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife and L.H.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in relevant part, denied the Veteran's claims for an increased rating for PTSD beyond 30 percent; diabetic peripheral neuropathy of the left and right, upper and lower extremities beyond their respective 10 percent ratings; and entitlement to a TDIU.  Subsequently, in April 2010, the RO denied the Veteran's claim for an increased rating for diabetes beyond 20 percent.   

The Veteran testified at a videoconference hearing at the RO in January 2011, before the undersigned Acting Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  In June 2011, the Board remanded the increased rating claims for PTSD, diabetes, and diabetic periphernal neuropathy of the bilateral upper and lower extremities, and the issue of a TDIU, to the Appeals Management Center (AMC), in Washington, D.C., for additional development and consideration.  

On remand, the RO increased the Veteran's PTSD rating from 30 to 50 percent, retroactively effective August 1, 2011; and increased the ratings for periphernal neuropathy of the right and left upper extremities to 20 and 30 percent, respectively, both retroactively effective from August 1, 2011.  The Veteran continues to appeal for even higher ratings for these disabilities.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  The appeal has been returned to the Board for further consideration.

The issues of entitlement to a TDIU and increased ratings for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's left hand is dominant.

2.  The Veteran has mild neurosensory neuropathy of the left and right lower extremities.  He demonstrates no worse than mild incomplete paralysis for the entire period of appeal.  

3.  Prior to August 1, 2011, the Veteran's diabetic peripheral neuropathy of the left and right upper extremities demonstrates no worse than mild incomplete paralysis of the major and minor extremities.

4.  Since August 1, 2011, the Veteran's diabetic peripheral neuropathy of the left and right upper extremities demonstrates no worse than moderate incomplete paralysis of the major and minor extremities.  

5.  The Veteran's diabetes mellitus requires insulin and restricted diet, but does not require regulation of activities; and, there is no indication it results in hospitalizations or twice monthly visits to a diabetic care provider for reported episodes or hypoglycemic reactions.


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher than 10 percent for peripheral neuropathy of the left and right lower extremities, respectively.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code (DC) 8521 (2014).

2.  Prior to August 1, 2011, the criteria are not met for a disability rating higher than 10 percent for peripheral neuropathy of the left and right upper extremities, respectively.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code (DC) 8515 (2014).

3.  Since August 1, 2011, the criteria are not met for a disability rating higher than 30 percent for peripheral neuropathy of the left upper extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code (DC) 8515 (2014).

4.  Since August 1, 2011, the criteria are not met for a disability rating higher than 20 percent for peripheral neuropathy of the right upper extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code (DC) 8515 (2014).

5.  The criteria for a rating higher than 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.119, Diagnostic Code (DC) 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In January 2008 and March 2010 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his increased rating claims for diabetic peripheral neuropathy and diabetes, respectively, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  He was also advised of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The claims were readjudicated in the March 2014 Supplemental Statement of the Case (SSOC).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including the Veteran's personal statements, his wife's lay statements, and of course, his personal hearing testimony.  Specifically, the AOJ/RO has obtained available VA treatment records and Social Security Administration (SSA) disability records.  

As noted in the Introduction, the Veteran was provided with a Board videoconference hearing in January 2011 before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned fully explained the issue on appeal.  See Transcript (Tr.) on page 2.  To the extent that the undersigned VLJ did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, during the Board hearing, the Veteran has not been prejudiced.  See Bryant, supra.  Specifically, the VLJ asked questions in an attempt to obtain evidence to substantiate the claims, and the Veteran and his representative discussed his asserted medications, symptoms, manifestations and treatment as relevant to higher ratings for diabetic peripheral neuropathy and underlying disability of Type II diabetes mellitus.  See Tr. on pages 4-5, 10-12.  The hearing focused on the elements necessary to substantiate his claims, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  Moreover, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Rather, the Veteran has had ample opportunity to participate in the adjudication of his claims, and he and his representative have submitted pertinent evidence and made pertinent arguments in support of his increased rating claims.  Accordingly, VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and adequate notice has been provided.

There is also substantial compliance with the Board's Remand directives in June 2011 for the AOJ/RO to arrange for a VA compensation examination to assess the severity of the Veteran's diabetes and diabetic peripheral neuropathy of the upper and lower extremities, and to obtain any outstanding VA treatment records dated since April 2010 that might support his claim.  Subsequently, on remand, the AOJ received updated VA outpatient treatment records, dated from April 2010 to July 2011, from the Salem, Virginia VA Medical Center (VAMC).  Moreover, the AOJ/RO arranged for an August 2011 VA compensation examination, which assessed the nature and severity of the Veteran's diabetes and diabetic peripheral neuropathy of the upper and lower extremities.  The examiner provided detailed findings relevant to the rating criteria for diabetes and peripheral neuropathy.  The Board observes that the June 2011 VA examination and opinion appear thorough and adequate, with consideration of the relevant criteria and claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to these issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  There was substantial compliance with all remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As mentioned, the Veteran was afforded a VA examination in June 2011, with respect to the diabetes and peripheral neuropathy claims.  The Board finds that such VA examinations and accompanying opinions are thorough and adequate to decide the issues, as they are predicated on an interview with the Veteran; a review of the record, and a physical examination with diagnostic testing.  Accordingly, the Board finds that VA has met its duty to assist with respect to obtaining a VA examination and opinion for the diabetes and peripheral neuropathy claims.  38 C.F.R. § 3.159(c)(4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

The Board notes that the Veteran's last diabetes and diabetic peripheral neuropathy examination is nearly three and a half (3 1/2) years old.  The mere passage of time since those examinations is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no evidence indicating that there has been a material change in the severity of the Veteran's diabetes and diabetic peripheral neuropathy since the August 2011 VA examination.  The Veteran has not argued the contrary.  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  MERITS OF THE CLAIMS

The Veteran testified during his January 2011 Board videoconference hearing that his peripheral neuropathy and diabetes mellitus are worse than the current evaluations contemplate.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  RATINGS HIGHER THAN 10% FOR PERIPHERAL NEUROPATHY OF LEFT AND RIGHT LOWER EXTREMITIES

The Veteran testified at his January 2011 Board videoconference hearing that when he elevates his feet at night, they are completely numb and he feels burning and cold sensations in his feet.  Board Hearing Transcript (Tr). at 5-6.  

The Veteran's peripheral neuropathy of the left and right lower extremities are currently assigned separate 10 percent ratings under 38 C.F.R. § 4.124a, DC 8521, (diseases of the peripheral nerves, paralysis of the external popliteal nerve (common peroneal nerve)).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

Under DC 8521, pertaining to paralysis of the external popliteal nerve (common peroneal nerve)):  
Mild incomplete paralysis warrants a 10 percent disability rating; 
Moderate incomplete paralysis warrants a 20 percent disability rating; 
Severe incomplete paralysis warrants a 30 percent disability rating; and 
Complete paralysis, with foot drop and slight droop of the first phalanges of the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, warrants the maximum 40 percent rating.  
38 C.F.R. § 4.124a , DC 8521 (2014).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

At a December 2007 private evaluation by Dr. W.H., for SSA disability evaluation purposes, the Veteran reported that he had some discomfort and swelling of both lower extremities.  Dr. W.H. diagnosed peripheral neuropathy in all four extremities.  On evaluation, Dr. W.H. found normal strength in the lower extremities but significant giveway due to right hip discomfort.  There was no specific motor loss of the lower extremities.  Dr. W.H. found there was mild sensory loss to light touch of both lower extremities from the ankle to the toes.  

At the Veteran's February 2008 VA examination, he reported that he had a chronic, gradual onset of peripheral neuropathy of the bilateral upper and lower extremities, involving tingling and numbness in bilateral feet, which had progressed to a constant basis, as well as complaints that his feet get cold.  He reported at that time that he was able to do activities of daily living but has to move much slower and use assistive aids in the shower, and he could drive a car.  On evaluation, his right lower extremity showed muscle strength of 4/5, with weakness of hip flexion due to pain; and his left lower extremity showed muscle strength of 5/5.   He also had an antalgic gain due to right hip pain.  Neurologic testing in both lower extremities showed his sensation to vibration was absent, although he had normal sensation to light touch and position sense.  He had normal sensation to pain in the left foot, but decreased sensation to pain in the right foot.  In both extremities, he did not have muscle atrophy, abnormal muscle tone or bulk, no tics/tremors, and no functions of any joint affected by nerve disorder.  There was no testing involving needle electromyography and nerve conduction studies (EMG-NCV).  The examiner diagnosed peripheral neuropathy of the bilateral lower extremities, but specifically found no nerve dysfunction.

The April 2010 VA examination found normal coordination, orientation, and a negative Romberg's sign.  The examiner also found weakness of right-sided flexion and extension of hip against resistance due to pain, with no comment on left-sided lower extremity strength.  The examiner found some left and right sensory loss in his lower extremities, with no sensation to pin prick or vibration in the feet.  The examiner diagnosed peripheral neuropathy as a complication of his diabetes, as it was likely aggravated by his continued very high blood glucose.  The examiner also found the Veteran has occupational effects of decreased mobility, pain and decreased strength in the lower extremities.  

At the Veteran's VA examination on August 1, 2011, he reported he developed tingling in his feet 7-8 years ago and that is also how he found out he had diabetes.  The Veteran reported symptoms due to his diabetic peripheral neuropathy as severe paresthesias and/or dysesthesias, and severe numbness.  On neurological evaluation, the Veteran exhibited strength of 5/5 for left knee flexion (no findings made on right knee flexion) and bilateral knee extension, 5/5 for bilateral ankle plantar flexion, and 5/5 for bilateral ankle dorsiflexion.  The Veteran exhibited normal reflex testing of 2+ for bilateral knees and ankles.  On light touch/monofilament testing, the Veteran was normal in the areas of his bilateral knees/thighs, ankles/lower legs, and feet/toes.  His position sense testing and vibration testing was normal for the bilateral lower extremities.  He had no muscle atrophy and no trophic changes.  The examiner found no functional impact of his bilateral diabetic neuropathy on his ability to work.  Significantly, the examiner found that his bilateral lower extremity peripheral neuropathy is a "mild neurosensory neuropathy."  (Emphasis added.)  

So, it appears that throughout the period of the appeal (i.e., dating back to October 2006), there is probative evidence from the VA examiners suggestive of "mild" incomplete paralysis of the external popliteal nerve, which warrants no greater than 10 percent ratings for both lower extremities.  38 C.F.R. § 4.7.

Absent neurological testing evidence indicating a moderate or even worse severity of his peripheral neuropathy of the lower extremities, there is a lack of evidence upon which to award an even higher initial rating for either foot.  In this regard, the VA examination findings were consistent with only a "mild" level of neuropathy, but no worse.  Certainly, there were no specific findings of "moderate" or "severe" incomplete paralysis, or even complete paralysis, such as might provide probative evidence in support of higher ratings for peripheral neuropathy of his bilateral lower extremities.  The Board finds that such conclusions are supported by the clinical findings.  For example, it is reasonable to conclude that if the Veteran had more severe symptoms, he would not have full strength in his lower extremities.  Additionally, the Veteran has no atrophy in his lower extremities, which indicates he is using his lower extremities on a regular basis.

The Board also emphasizes that in addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claims.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as the existence of numbness and burning of his feet.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr, 21 Vet. App. at, 310; and 38 C.F.R. § 3.159(a)(2).  Since his allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Nonetheless, as a layman, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his peripheral neuropathy, which requires both specialized medical knowledge of neurology and clinical evaluation of neurological manifestations.  Indeed, the Board notes that the medical findings in this regard provide the most probative evidence, and weigh against the notion that the peripheral neuropathy of the lower extremities can be characterized as "moderate" incomplete paralysis, let alone "severe" incomplete paralysis or "complete" paralysis.  For this entire recent period of the appeal, the evidence supports no higher than 10-percent disability ratings for the left- and right-sided peripheral neuropathy of the lower extremities.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (Oct. 8, 1996)); 38 C.F.R. § 4.3.

The preponderance of the evidence is against "staging" his ratings under Hart because his peripheral neuropathy of his left and right lower extremities has not been more than 10 percent disabling, on either side, at any time since October 2006 (one year prior to filing his current claim).  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for a higher rating for peripheral neuropathy of the lower extremities and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


B.  HIGHER RATINGS FOR PERIPHERAL NEUROPATHY OF LEFT AND RIGHT UPPER EXTREMITIES

The Veteran testified at his January 2011 Board videoconference hearing that his peripheral neuropathy symptoms had worsened so significantly that he was no longer able to drive, and he has experienced hand numbness when raising his arms above his heart.  Board Hearing Tr. at 5.  

The Veteran's peripheral neuropathy of the left and right upper extremities have been assigned separate 10 percent ratings until August 1, 2011; a 30 percent rating for the left upper extremity since August 1, 2011; and a 20 percent rating for the right upper extremity since August 1, 2011, all under 38 C.F.R. § 4.124a, DC 8515, (diseases of the peripheral nerves, median nerve).  See Butts, 5 Vet. App. at 532.  See also Pernorio, 2 Vet. App. at 629.  

Ratings for neurological impairment of the upper extremities depend on which side is the major side, i.e., the one predominantly used by the individual.  Only one side is considered the major side associated with the dominant hand, and here, the August 2011 VA examiner noted the Veteran is left-hand dominant, which would be his "major side."  See 38 C.F.R. § 4.69 (dominant hand).  Thus, the Veteran's left-sided upper extremities will be considered the major side for rating purposes.

Diagnostic Code 8515 provides ratings for paralysis of the median nerve.  
Mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; 
Moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and 
Severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  
Complete paralysis, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.  
38 C.F.R. § 4.124a, DC 8515 (2014).

1.  RATINGS HIGHER THAN 10% PRIOR TO AUGUST 1, 2011

At a December 2007 private evaluation by Dr. W.H., for SSA disability evaluation purposes, the Veteran reported that his hands have intermittent numbness.  Dr. W.H. diagnosed peripheral neuropathy in all four extremities.  On evaluation, Dr. W.H. also found mild dysmetria of the bilateral upper extremities.  ("Dysmetria" is improper measuring of distance in muscular acts, with disturbance in the power to control the range of movement in muscular action, often resulting in overreaching.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, at 586 (31st ed. 2007)).

At the Veteran's February 2008 VA peripheral nerves examination, he reported that he had a chronic, gradual onset of peripheral neuropathy of the bilateral upper and lower extremities since 1999-2000, involving tingling in both hands that had progressed to a constant basis.  He reported he was left-handed and complained of difficulty gripping things, right worse than left, such that sensation is better on the left hand than the right.  He reported at that time that he was able to do activities of daily living but has to move much slower and use assistive aids in the shower, and he could drive a car.  On evaluation, his right upper extremity showed muscle strength of 4/5, with decreased strength of grip although other movements are 5/5; and his left upper extremity showed muscle strength of 5/5, with decreased grip strength of 4/5.  Neurologic testing showed in both upper extremities showed that he had normal sensation to vibration, pain, light touch and position sense.  In both extremities, he did not have muscle atrophy, abnormal muscle tone or bulk, no tics/tremors, and no functions of any joint affected by nerve disorder.  There was no testing involving needle electromyography and nerve conduction studies (EMG-NCV).  The examiner diagnosed peripheral neuropathy of the bilateral upper extremities, but specifically found no nerve dysfunction.

The April 2010 VA diabetes examination found normal coordination, orientation, and a negative Romberg's sign.  The examiner found mild weakness of left hand grip with strength of 4/5, with no comment on right-sided upper extremity strength.  The examiner found some left and right sensory loss in his upper extremities, with dull sensation to pin prick in the lower arm.  The examiner diagnosed peripheral neuropathy as a complication of his diabetes, as it was likely aggravated by his continued very high blood glucose.  The examiner also found the Veteran has functional limits of difficulty writing with a pen in his left hand due to numbness/weakness while holding a pen.  He has occupational effects of decreased manual dexterity, pain and decreased strength in the upper extremities.  

The Board finds that the above-described evidence is against a finding that the Veteran has a moderate or even more severe level of peripheral neuropathy to award an even higher rating for either upper extremity.  In this regard, the VA examination findings were consistent with only a "mild" level of neuropathy, but no worse.  Certainly, there were no specific findings by the examiner and on review of his VA treatment records, of "moderate" or "severe" incomplete paralysis, or even complete paralysis, such as might provide probative evidence in support of higher ratings for peripheral neuropathy of his bilateral upper extremities.  

The Board also emphasizes that in addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claims.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as the existence of weakness and numbness of his hands.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; and 38 C.F.R. § 3.159(a)(2).  Since his allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan, 451 F.3d at 1331.  

Nonetheless, as a layman, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his peripheral neuropathy, which requires both specialized medical knowledge of neurology and clinical evaluation of neurological manifestations.  Indeed, the Board notes that the medical findings in this regard provide the most probative evidence, and weigh against the notion that the peripheral neuropathy of the upper extremities can be characterized as "moderate" incomplete paralysis, let alone "severe" incomplete paralysis or "complete" paralysis.  For this period of the appeal, until August 1, 2011, the evidence supports no higher than 10-percent disability ratings for the left- and right-sided peripheral neuropathy of the upper extremities.  See Mittleider, 11 Vet. App. at 182; 38 C.F.R. § 4.3.

There is no basis to "stage" his ratings under Hart because his peripheral neuropathy of his left and right upper extremities has never been more than 10 percent disabling, on either side, at any time since October 2006 (one year prior to filing his current claim).  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for a higher rating for peripheral neuropathy of the upper extremities and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

2.  SINCE AUGUST 1, 2011, RATINGS HIGHER THAN 20% FOR RIGHT UPPER EXTREMITY AND 30% FOR LEFT UPPER EXTREMITY

At the Veteran's August 1, 2011 VA examination, he reported a 20-year history of numbness in his hands, complaining of symptoms of severe paresthesias and/or dysesthesias, and severe numbness.  The Board finds that the preponderance of the evidence is against a finding that the Veteran has a severe level of peripheral neuropathy.  In this regard, the VA examination findings were consistent with only a "moderate" level of neuropathy, but no worse.  The Board acknowledges the examiner's findings indicate weakness attributable to peripheral neuropathy of the upper extremities, including decreased strength of 4/5 for bilateral wrist flexion and extension, and decreased strength of 3/5 for bilateral grip and pinch, as well as decreased sensation in his hands and fingers.  On the other hand, the August 2011 VA examiner found the Veteran showed normal reflex testing, position sense testing, vibration testing, no muscle atrophy, no trophic changes, and importantly, the examiner declined to even support a finding of present diabetic peripheral neuropathy of the upper extremities.  Moreover, the examiner appeared to specifically decline to note any level of paralysis for the median nerve.  Certainly, there were no specific findings by the examiner of "severe" incomplete paralysis or even complete paralysis, such as might provide probative evidence in support of higher ratings for peripheral neuropathy of his bilateral upper extremities.  

The Board also emphasizes that in addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as the existence of weakness and numbness of his hands.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; and 38 C.F.R. § 3.159(a)(2).  Since his allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan, 451 F.3d at 1331.  

Nonetheless, as a layman, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his peripheral neuropathy, which requires both specialized medical knowledge of neurology and clinical evaluation of neurological manifestations.  Indeed, the Board notes that the medical findings in this regard provide the most probative evidence, and weigh against the notion that the peripheral neuropathy of the upper extremities can be characterized as "severe" incomplete paralysis, let alone "complete" paralysis.  For this latter period of the appeal, since August 1, 2011, the evidence supports no higher than a 30-percent and 20-percent disability ratings, respectively, for the left- and right-sided peripheral neuropathy of the upper extremities, respectively.  See Mittleider, 11 Vet. App. at 182; 38 C.F.R. § 4.3.  There is no basis to "stage" his rating under Hart because his peripheral neuropathy of his left and right upper extremities has never been more than 30 and 20 percent disabling, respectively, at any time since August 1, 2011.  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for a higher rating and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

C.  RATING HIGHER THAN 20% FOR DIABETES MELLITUS

The Veteran contends his diabetes is worse than reflected by his disability rating.  
His diabetes has been assigned an initial rating of 20 percent under 38 C.F.R. § 4.119 (endocrine system), DC 7913, for diabetes mellitus, which is rated as follows:
A 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.
A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.
A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately. 
Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  
38 C.F.R. § 4.119, Diagnostic Code 7913.

Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under DC 7913.  
38 C.F.R. § 4.119, DC 7913 and Note 1.

The record reflects that the Veteran's diabetes requires diet restrictions, but does not require insulin shots or prescribed restriction of activities, thus meeting only one of the criteria for a higher 40 percent rating.  He does not appear to assert, nor do the medical findings show, that he must take insulin shots to control his diabetes.  The critical inquiry, then, is whether his diabetes mellitus additionally requires regulation of activities.  The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119 , Diagnostic Code 7913 (defining the term within the criteria for a 100-percent rating)).  The Court has explained that the joining of criteria by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of successive rating criteria, such as for diabetes, where assignment of a higher rating requires that elements from the lower rating are met.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009).

The evidence of record, including a review of the VA treatment records, does not support a rating above the 20 percent currently assigned.  38 C.F.R. § 4.7.  There is no competent evidence that control of the Veteran's diabetes requires restriction or regulation of his activities.  To the contrary, the April 2010 VA examiner specifically found the Veteran denied any history of restriction in ability to perform strenuous activities.  More recently, on remand, the August 2011 VA examination report indicated the Veteran did not have to have prescribed insulin shots and he does not have to restrict his activities to control his blood sugar and prevent hypoglycemic reactions.  There is no supporting evidence suggesting a physician has prescribed restriction or regulation of his activities to treat the diabetes, especially not that he regulate them in the sense of avoiding strenuous occupational and recreational activities.  See Camacho, 21 Vet. App. at 362.  

Moreover, still higher ratings of 60 and 100 percent are not warranted since the Veteran has not had episodes of ketoacidosis or hypoglycemic reactions requiring at least one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Rather, the April 2010 and August 2011 VA examiners noted he had no history of requiring hospitalization for diabetes and denied episodes of hypoglycemia reaction or diabetic ketoacidosis.  

The Board has considered the Veteran's personal assertions in support of his claim.  In particular, he testified that his diabetes is "getting worse" and is already so severe that his physician has had to double his oral medications, such as Metformin, although he admits he does not take insulin shots.  Tr. at 4-5.  See also April 2010 Veteran's statement and Veteran's wife's statement.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; and 38 C.F.R. § 3.159(a)(2).  As a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his diabetes in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his diabetes, particularly whether a physician recommends restriction or regulation of his activities to treat the diabetes. 

As the Veteran's statements of an increased severity of his diabetes are inconsistent with the probative evidence of record from the VA examination reports, the Board finds his assertions of increased diabetes symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the Veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased diabetes symptomatology has not been established through any probative evidence of record.

There is no basis to "stage" his rating under Hart because his diabetes disability has never been more than 20 percent disabling at any time since February 2009 (one year prior to filing his current claim).  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for a higher rating and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

D.  EXTRA-SCHEDULAR CONSIDERATION

There is no evidence of exceptional or unusual circumstances to warrant referring this case for an extra-schedular rating, which is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's peripheral neuropathy of the bilateral lower and upper extremities was applied to the applicable rating criteria, which specifically contemplate numbness and other neurological manifestations (e.g., burning sensations and restricted movements) of his extremities, as in the current case.  Similarly, the diabetes disability was applied to the applicable rating criteria, which contemplate the types of diabetes manifestations described by the Veteran regarding use of oral medications and assertions of restriction of activity.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

The claims for ratings higher than 10 percent for the peripheral neuropathy of the left and right lower extremities, respectively, is denied.

The claims for ratings higher than 10 percent for the peripheral neuropathy of the left and right upper extremities, respectively, prior to August 1, 2011, is denied.

The claim for a rating higher than 30 percent for peripheral neuropathy of the left upper extremity, since August 1, 2011, is denied.

The claim for a rating higher than 20 percent for peripheral neuropathy of the right upper extremity, since August 1, 2011, is denied.

The claim for a rating higher than 20 percent for diabetes is denied.


REMAND

The Veteran contends he is entitled to a TDIU based on occupational impairment from a combination of service-connected physical and mental health disabilities.  The Veteran formerly worked as a truck driver, but has been unemployed since 2007.  The Veteran's attorney, in an August 2013 statement, indicated his TDIU is primarily due to his service-connected "migraines," apparently referring to the Veteran's service-connected post-parietal wound with residual front headaches, assigned a 50 percent disability rating, analogously rated under DC 8100, for migraine headaches.  The Veterans' attorney also asserted the additional impact from the Veteran's service-connected PTSD, diabetes and neuropathy disabilities affected his ability to work.  

In that regard, the Veteran is currently service connected for post-parietal wound with residual front headaches, rated at 50 percent; PTSD, rated 30 percent until August 1, 2011, and 50 percent since August 1, 2011; 20 percent for diabetes; 10 percent each for left and right lower extremity peripheral neuropathy; 10 percent each for left and right upper extremity peripheral neuropathy until August 1, 2011; and 20 percent for left upper extremity peripheral neuropathy since August 1, 2011; and 30 percent for right upper extremity peripheral neuropathy since August 1, 2011.  He presently has a combined service-connected rating of 90 percent.  Thus, he meets the schedular criteria for TDIU eligibility under 38 C.F.R. § 4.16(a).

The Board previously remanded this case in June 2011 to provide the Veteran a VA examination to assess the severity of his service-connected PTSD, including comments on his occupational impairment as relevant to his TDIU claim.  The Board also remanded the case for a VA examination of his other service-connected disabilities of bilateral upper extremity peripheral neuropathy, lower extremity peripheral neuropathy and diabetes mellitus; and to have such examiner(s) provide an opinion as to whether the Veteran's service-connected disabilities would preclude him from obtaining or maintaining gainful employment.  On remand, although the Veteran was provided thorough and adequate VA examinations to assess the severity of his respective disabilities of service-connected PTSD, diabetes, and peripheral neuropathy, there was no assessment as to the functional impairment of the service-connected post-parietal wound with residual frontal headaches, which the Veteran's representative has stated would "vocationally render anyone unemployable."  

The PTSD and TDIU claims are inextricably intertwined, since both are concerned with occupational impairment due to the PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination(s) for the service-connected post-parietal wound with residual frontal headaches.  The claims file must be made available to and be reviewed by the examiner, and all necessary tests should be conducted.

The examiner is informed that the Veteran has been service connected for post-parietal wound with residual frontal headaches at the 50 percent rating since 1993.  He worked as a truck driver from 1984 until 2007.  He reported on his VA application for unemployability that he worked 40 to 45 hours per week during that time period.  

The examiner should report all pertinent findings, and specifically explain any factors which tend to support or refute the Veteran's allegations that he has 5 to 7 migraines per month.  The examiner should also discuss the impairment that that the Veteran's headache disability has on her ability to secure and maintain substantially gainful employment.  

2.  Then readjudicate the remaining issues of entitlement to a TDIU and increased ratings for PTSD, in light of any additional evidence.  If these issues are not resolved to the Veteran's satisfaction, send him and his attorney a Supplemental Statement of the Case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


